Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: in line 15, the second appearing “be” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, it is unclear whether or not the furniture is to be claimed in combination with the joining system. In the preamble of the claim, only the joining system is positively being claimed (“joining system…adapted for use with parts of furniture”.  However, in the body of the claim (and several dependent claims), the shoulder and bottom of the furniture (and the furniture) are positively being claimed.  For examination purposes, the combination will be considered the claimed subject matter. For claims 3 and 4, “said actuation tool” lacks antecedent basis, since the tool has not been positively claimed previously.  For claim 7, it is unclear whether or not the “a shoulder” is the same shoulder claimed previously.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cattaneo (WO 2005/115199).  Cattaneo teaches a joining system with a leveler (Fig. 7) adapted for use with parts of furniture and furnishing items with a bottom (25) and a shoulder (23), comprising, at least one unit (60) with a front foot (30) and at least one unit (60) with a rear foot (30’), wherein each unit with a front and a rear foot comprises a joining unit comprising a connection group (GC at 27), a blocking group (GB at 81), and a levelling group (GL at 32), all contained in a body (60,60’) disposed under the bottom and coupled to the shoulder and adapted to be maneuvered with a tool (26), wherein said connection group and said blocking group of each joining unit of said front and rear foot are adapted to be actuated from a front with respect to a piece of furniture through a space between the bottom and a floor (the floor; Fig. 6D), and wherein said levelling group of each front and rear foot are adapted to be maneuvered with the tool can be inserted in a hole (29) formed in said bottom vertically towards the floor, and aligned with the front and the rear foot (Fig. 6D).  Wherein said units with a front foot and a rear foot are positioned beneath said bottom between said shoulder and said bottom, said front foot providing a pass-through hole (48) adjacent to a second hole (81), which houses part of said joining system for receiving an actuation tool (80) of said unit with a rear foot.  Wherein said actuation tool is a transmission rod (80).  Wherein said connection group of each of the front foot and rear foot has a pin (27), integrally positioned in the shoulder, which is housed in a second hole (see hole in Fig. 12B) of said body. Wherein said connection group (GC) comprises a blocking grub screw (36; Fig. 11B) screwed into a threaded hole of a butt housed in the body of said front foot and said rear foot, said threaded hole being defined in a direction perpendicular to a second hole (hole for 27). which receives a pin (27) that extends from the shoulder, intersecting the shoulder.


    PNG
    media_image1.png
    683
    918
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over Cattaneo (WO 2005/115199).  As stated above, Cattaneo teaches the limitations stated above, including an actuation tool.  For claim 4, Cattaneo fails to teach that the actuation tool is specifically a long-stemmed screwdriver. The examiner takes Official notice that long- stemmed screwdrivers are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joining system of Cattaneo by using a different tool for the leveling, i.e. using long- stemmed screwdrivers in place of the screw driver and rod presently used, since these tools are functional equivalents and either would work equally well for the adjusting tool. Furthermore, the long- stemmed screwdriver would simplify the tool used, since it is only one piece.

Allowable Subject Matter
Claims 5, 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
May 2, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637